DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9, 11-13 and 16 are allowable. Claims 14, 15 and 19-21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and among species I-III, as set forth in the Office action mailed on April 30, 2020, is hereby withdrawn and claims 14, 15 and 19-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Kieran O’Leary (Reg. No. 72,826) on January 13, 2021.
The application has been amended as follows: 
IN THE CLAIMS
1.	A semiconductor device comprising: 
a source region of a field effect transistor of the semiconductor device having a first conductivity type; 
a body region of the field effect transistor having a second conductivity type; and
a drain region of the field effect transistor having the first conductivity type and having a buried portion, 
wherein the source region, the drain region, and the body region are located in a semiconductor substrate of the semiconductor device, wherein the source region is embedded in the body region, 
wherein at least a part of the body region is located between the source region and the drain region, 
wherein the drain region extends from the body region to a drain contact interface between a drain contact portion of the drain region[[,]] and a drain wiring structure located at a surface of the semiconductor substrate, 
wherein a gate of the field effect transistor is located laterally between the source region and a spacer doping region and does not overlap the spacer doping region along a vertical direction, 

wherein the buried portion of the drain region is located directly beneath the spacer doping region, wherein the spacer doping region is located within the semiconductor substrate, 
wherein the spacer doping region and the body region are respective portions of a well doping region having the second conductivity type.

4.	The semiconductor device according to claim 1, wherein a length of a shortest current path between [[a]]the transistor channel of the field effect transistor and the drain contact interface between the drain contact portion of the drain region and [[a]]the drain wiring structure is at least 1.5 times a minimal distance between the body region and the drain contact interface.

19.	A method for forming a semiconductor device, the method comprising: 
forming a drain region of a field effect transistor of the semiconductor device having a first conductivity type and having a buried portion; 
forming a body region of the field effect transistor having a second conductivity type; and 
forming a source region of the field effect transistor having the first conductivity type, 

wherein the drain region extends from the body region to a drain contact interface between a drain contact portion of the drain region and a drain wiring structure positioned at a surface of the semiconductor substrate, 
wherein a gate of the field effect transistor is located laterally between the source region and a spacer doping region and does not overlap the spacer doping region along a vertical direction, 
wherein the gate is configured to control a transistor channel through the body region enabling a current path of the field effect transistor extending from the source region through the body region and through the buried portion to the drain contact portion, 
wherein the buried portion of the drain region is positioned directly beneath the spacer doping region, wherein the spacer doping region is positioned within the semiconductor substrate, 
wherein the spacer doping region and the body region are respective portions of a well doping region having the second conductivity type.

20.	The method according to claim 19, wherein a length of a shortest current path between the body region and [[a]]the drain contact interface between the drain contact the drain wiring structure is at least 1.5 times a minimal distance between the body region and the drain contact interface.

21.	A semiconductor device comprising:
a source region of a fin field effect transistor of the semiconductor device having a first conductivity type; 
a body region of the fin field effect transistor having a second conductivity type; and 
a drain region of the fin field effect transistor having the first conductivity type and having a buried portion, 
wherein the source region, the drain region, and the body region are located in a semiconductor substrate of the semiconductor device, wherein the source region is embedded in the body region, 
wherein at least a part of the body region is located between the source region and the drain region, 
wherein the drain region extends from the body region to a drain contact interface between a drain contact portion of the drain region and a drain wiring structure located at a surface of the semiconductor substrate, 

wherein a gate of the fin field effect transistor is located laterally between the source region and a spacer doping region and does not overlap the spacer doping region along a vertical direction, 
wherein the gate is configured to control a transistor channel through the body region enabling a current path of the fin field effect transistor extending from the source region through the body region and through the buried portion to the drain contact portion,  
wherein the buried portion of the drain region is located directly beneath [[a]]the spacer doping region, wherein the spacer doping region is located within the semiconductor substrate outside a fin of the fin field effect transistor, 
wherein the spacer doping region and the body region are respective portions of a well doping region having the second conductivity type.

Allowable Subject Matter
Claims 1-9, 11-16 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 and 11-16 are allowed because the prior art of record does not teach, singularly or in combination, at least the limitations of “a gate of the field effect transistor is located laterally between the source region and a spacer doping region and does not overlap the spacer doping region along a vertical direction” and “the buried portion of the drain region is located directly beneath the spacer doping region” in combination with other elements of the base claim 1.
Claims 19 and 20 are allowed because the prior art of record does not teach, singularly or in combination, at least the limitations of “a gate of the field effect transistor is located laterally between the source region and a spacer doping region and does not overlap the spacer doping region along a vertical direction” and “the buried portion of 
Claim 21 is allowed because the prior art of record does not teach, singularly or in combination, at least the limitations of “a gate of the fin field effect transistor is located laterally between the source region and a spacer doping region and does not overlap the spacer doping region along a vertical direction” and “the buried portion of the drain region is located directly beneath the spacer doping region” in combination with other elements of the base claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811